 Case 2:17-cr-00659-JMA-AKT Document 36-4 Filed 06/02/20 Page 1 of 5 PageID #: 241




Asymptomatic spread makes COVID-19 tough
to contain

Immunologist Gigi Gronvall discusses the challenges
of tracing the spread of coronavirus, the importance
of testing, and the dangerous appeal of "immunity
passports"
One of the more challenging aspects of the coronavirus pandemic has been the preva-
lence of asymptomatic cases, or people who are infected with the virus and can spread it
to others but do not feel sick. In Iceland, where a broad testing effort resulted in 5% of
the country's population being tested for COVID-19, a lab study suggests that as many as
50% of people who have the disease show no symptoms. A study conducted in Singapore
showed that patients with COVID-19 were able to spread the disease without showing
symptoms themselves.

To learn more about the issue of asymptomatic spread of COVID-19, the Hub reached out
to Gigi Gronvall, an immunologist and senior scholar at the Johns Hopkins Center for
Health Security and an associate professor at the Johns Hopkins Bloomberg School of
Public Health. This conversation has been edited for length and clarity.

What are the implications of asymptomatic spread for the COVID-19 pandemic?

Asymptomatic spread has not been good news thus far. A growing body of results shows
that people who are asymptomatic appear to have the same viral load as symptomatic
cases. This means that, whether people have symptoms or not, they carry the same
amount of virus inside them. This suggests that transmission is possible equally from
both asymptomatic patients and noticeably sick patients.
 Case 2:17-cr-00659-JMA-AKT Document 36-4 Filed 06/02/20 Page 2 of 5 PageID #: 242




Johns Hopkins responds to COVID-19



Coverage of how the COVID-19 pandemic is affecting operations at JHU and how Hopkins
experts and scientists are responding to the outbreak

To my knowledge, this is quite uncommon for a virus and is not a good sign. If you're
able to transmit the virus while asymptomatic, it allows for a lot more community
spread. For other viruses, you're not contagious until you have symptoms, so it's easier
to screen for the disease and limit these chains of infection. COVID-19 is proving much
harder to contain.

Why are we starting to hear that the novel coronavirus may have been circulating in the
U.S. much earlier than previously thought?

Part of the reason these cases are coming to light now is due to the ongoing, combined
challenges of insufficient testing and asymptomatic spread. Testing provides public
health officials with situational awareness of the outbreak and the connections between
those who might be carrying and spreading the virus, even if they don't feel sick. Being
able to follow these chains of connections allows officials to follow the virus in real time,
which is why testing is so crucial. One reason that we're now finding cases that occurred
earlier than previously thought is that, if you don't have a test for a disease that's very
new, like this coronavirus, it takes time to ramp up testing to necessary levels. Missing
cases is one of the outcomes when it takes so long to do large-scale testing.

How can we effectively identify asymptomatic cases of COVID-19?

Current testing methods can detect asymptomatic cases. When you are infected with the
coronavirus, the tests are pretty sensitive to any presence of the virus. The most common
 Case 2:17-cr-00659-JMA-AKT Document 36-4 Filed 06/02/20 Page 3 of 5 PageID #: 243


test at the moment is a PCR test, which looks for the presence of the virus's genetic
material, and some of these are more sensitive than others. PCR tests are a way to
amplify a small signal. It makes minicopies of the virus's genetic material—so you take
the sample from a patient, and if there's a trace of the virus, you're able to find these
small pieces of it, even if it's present in very low quantities. The test results take about
two to four hours to complete and you need to use a laboratory to do so.

There are other useful tests, including a rapid antigen test. The rapid antigen test is like
a test for strep throat and would take about 15 minutes for a result. The rapid antigen
test looks for the virus's proteins, usually in a saliva sample, and while it's not as sensi-
tive as PCR, it's fast and can be done anywhere. There are different tests for different
purposes, and while rapid tests aren't as sensitive, they are useful. Testing of all kinds is
a good thing, and we need to see a lot more of it.

"Because of asymptomatic spread of the coronavirus, we're going to need a lot more
testing and have public health officials actively look for cases."
Gigi Gronvall
Senior scholar, Johns Hopkins Center for Health Security

The best test really depends on the environment—it's OK to have different kinds of tests
and different makers, but not all of them are going to serve the same function for the
same purpose. A rapid test is great to screen lots of people, but if you get a negative
result you might need to follow it up with a more in-depth test to see if someone has an
active COVID-19 infection that wasn't picked up by the test. Because of asymptomatic
spread of the coronavirus, we're going to need a lot more testing and have public health
officials actively look for cases. Then, when cases are identified, individuals who came
into contact with them must be isolated, to break the chains of transmission. This is
what's often referred to as contact tracing.

Given concerns about asymptomatic spread, how can governments protect public health
and also plan for the eventual easing of social distancing measures?

There are numerous tools available to both governments and local communities, as well
as individuals, though none of them are perfect. Unfortunately, this is going to have to be
an altered way of life for all of us until we can get to full coverage from a vaccine. First,
we need widespread viral testing to determine who is currently infected with COVID-19.
Another tool is serology testing, which tests to see if people have antibodies to fight the
 Case 2:17-cr-00659-JMA-AKT Document 36-4 Filed 06/02/20 Page 4 of 5 PageID #: 244


virus, which would potentially give them a level of protection and immunity. Another
tool is training a large contingent of public health officials to work as contact tracers to
break the chains of infections.

There are also nonpharmaceutical interventions that we've all become familiar with, like
wearing masks, staggering hours when businesses are open and people are together, and
also limiting gatherings. All of these are not the same as getting back to "normal," but all
of these approaches help to maintain public health, to limit spread, and to keep us going
until the solution—a vaccine—is available.

"If someone isn't allowed to work unless they're immune to COVID-19, there's the
potential for fraud, or for people to fake their immunity, which would put them and
others at risk."

There are over 160 different vaccines and therapies being tested at the moment. We have
to hope that, with so many "shots on goal" at a vaccine or treatment, maybe a few will be
successful. It's not ideal, but this is how things are going to have to be to contain the
virus spread.

What is an "immunity passport" and does it come with unintended consequences?

We're learning a lot about individuals who have had COVID-19, and one idea has been to
use a serology or antibody test to provide an "immunity passport" to free them from the
constraints of physical distancing. To be clear, this would not be a good idea. Notably, we
don't understand yet the durability of immunity to COVID-19, and due to the risks of
false positives and false negatives from the test, you might wrongly categorize someone
who does not in fact have immunity. It's very problematic to allow a certain, select group
to go outside and forgo physical distancing measures.

We're also concerned about the idea of perverse incentives. If someone isn't allowed to
work unless they're immune to COVID-19, there's the potential for fraud, or for people to
fake their immunity, which would put them and others at risk. There's also a chance
that, to try to achieve immunity, people deliberately try to get the disease, which is also
deeply hazardous. This is why public health officials have advocated for using a suite of
tools to limit spread until there's a vaccine. Testing is important, but the idea that you're
immune can't be the only criterion for loosening restrictions. We need other public
health interventions, and it would be bad news if we created incentives where people
need to get sick to keep their jobs.
 Case 2:17-cr-00659-JMA-AKT Document 36-4 Filed 06/02/20 Page 5 of 5 PageID #: 245


I'm an optimistic person and I've been thrilled by how fast the scientific community has
moved to learn about virus, to collaborate to understand and treat the virus, and to ulti-
mately get to a vaccine. There are so many brilliant people working toward that goal, but
until we reach it, we have to endure during this in-between time that we're in.
